Citation Nr: 0726090	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  06-35 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for right leg disability, to include the 
right knee, as secondary to service-connected deformity of 
the second toe on the right foot, has been received.

2.  Entitlement to service connection for right leg 
disability, to include the right knee, on a direct basis.

3.  Entitlement to a rating in excess of 10 percent for 
service-connected deformity of the second toe on the right 
foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to March 
1979.

In June 1991, the RO denied the veteran's original claim for 
service connection for a right leg disability secondary to 
service-connected right toe disability.  Although the RO 
notified the veteran of the denial of his claim in July 1991, 
the veteran did not initiate an appeal.

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from an October 2005 rating 
decision in which the RO declined to reopen a claim 
characterized as a claim for service connection for right leg 
disability, to include the right knee, on a direct basis or 
as secondary to service-connected right foot disability, as 
well as denied  a higher rating for service-connected 
deformity of the second toe on the right foot.  In May 2006, 
the veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in October 2006, and 
the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in October 2006.

In March 2007, the appellant testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record. 

The Board decision denying the veteran's request  to reopen 
his claim for service connection for right leg disability, to 
include the right knee, as secondary to service-connected 
deformity of the second toe on the right foot, is set forth 
below.  The new claim for service connection for  right leg 
disability, to include the right knee, on a direct basis , 
along with the claim for a higher rating for service-
connected deformity of the second toe on the right foot, are 
addressed in the remand following the order; these matters 
are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and assistance actions needed to fairly 
adjudicate the petition to reopen have been accomplished.

2.  In a June 1991 rating decision, the RO denied the 
veteran's claim for service connection for right leg 
disability as secondary to service-connected right toe 
disability; although notified of the denial in July 1991, the 
veteran did not initiate an appeal.

3.  None of the new evidence associated with the claims file 
since the June 1991 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for  right leg disability, to include the 
right knee, as secondary to service-connected deformity of 
the second toe on the right foot, or raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 1991 RO decision that denied the veteran's claim 
for service connection for right leg disability as secondary 
to service-connected right toe disability is final.  38 
U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2006).

2.  As evidence received since the RO's June 1991 denial is 
not new and material, the criteria for reopening the 
veteran's claim for service connection for  right leg 
disability, to include the right knee, as secondary to 
service-connected deformity of the second toe on the right 
foot, are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  With respect to requests to reopen previously 
denied claims, a claimant must be notified of both what is 
needed to reopen the claim and what is needed to establish 
the underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in an August 2005 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the petition to 
reopen his claim for service connection for any right leg 
disability, to include the right knee, as secondary to 
service-connected deformity of the second toe on the right 
foot, what information and evidence was needed to 
substantiate the underlying secondary service connection 
claim, what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  The August 2005 letter included requests 
that the veteran send in any medical records that he had, and 
that the veteran could obtain and send in medical evidence in 
lieu of the RO obtaining such evidence.  Consistent with 
Kent,  this letter also explained what constituted new and 
material evidence to reopen the claim and notified the 
veteran of the basis for its previous denial.  Clearly, this 
letter meets Pelegrini's and Kent's content of notice 
requirements, as well as the VCAA's timing of notice 
requirement While the October 2006 SOC informed the appellant 
how disability ratings and effective dates are assigned, and 
the type of evidence that impacts those determinations, 
neither  the timing nor form of this notice is  shown to 
prejudice the veteran.  Because the Board's decision herein 
denies the petition to reopen, no disability rating or 
effective date is being, or is to be, assigned.  Accordingly, 
there is no possibility of prejudice to the veteran under the 
notice requirements of Dingess/Hartman.

As regards VA's duty to assist a claimant, the record also 
reflects that VA has made reasonable and appropriate efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, as well as a VA examination and 
outpatient treatment records from the VA Medical Center 
(VAMC) in Philadelphia, Pennsylvania.  Also of record are 
various statements submitted by the veteran and on his 
behalf.

In summary, in connection with the claim herein decided, the 
duties imposed by the VCAA have been considered and 
satisfied.  Through various notices of the RO, the appellant 
has been notified and made aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no additional notice that should be provided, nor is there 
any indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with this claim.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the appellant or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matter on appeal, at this juncture.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).


II.  Petition to Reopen

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The veteran's entitlement to service connection for  right 
leg disability as secondary to his service-connected 
deformity of the second toe on the right foot has previously 
been considered and denied.    In a rating decision issued in 
June 1991, the RO denied the claim on the basis  the evidence 
of record did not show any causal relationship between the 
right leg condition and the veteran's service-connected 
deformity of the second toe of the right foot.  Evidence then 
considered consisted of the veteran's service medical 
records, VA outpatient and hospital records dated from June 
1979 to April 1983, and VA examinations in November 1981 and 
December 1982.  None of the service medical records contained 
references to treatment of the veteran's right leg or knee, 
and the other cited evidence generally concerned the 
veteran's service-connected disability or other complaints.

Although notified of the June 1991 denial in a  July 1991 
letter, the veteran did not initiate an appeal of this 
determination.  As such, the June 1991 decision is final as 
to the evidence then of record, and is not subject to 
revision on the same factual basis.  38 U.S.C.A. 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The veteran attempted to reopen a claim for service 
connection for  right leg disability, to include the right 
knee, as secondary to service-connected deformity of the 
second toe on the right foot, in July 2005.  VA may reopen 
and review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of a veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

With respect to attempts to reopen previously denied claims 
on and after August 29, 2001, 38 C.F.R. § 3.156(a) provides 
that new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  In this case, the last final denial of the claim 
was the June 1991 rating decision.  Furthermore, for purposes 
of the "new and material" analysis, the credibility of the 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).

Evidence added to the claims file since the June 1991 denial 
includes VA outpatient treatment records, dated between 
August 2004 and October 2005, which show treatment for the 
right knee and unrelated medical conditions.  For example, a 
March 2005 record reflects physical therapy and a brace for 
the right knee after an industrial accident in September 2004 
injured his left shoulder, neck and lower back.  That same 
record also shows that the veteran's right knee pain was 
stable and that he continued to use a knee brace.  

The veteran underwent a VA examination in August 2005 for his 
service-connected disability.  That examination report 
contains no specific findings related to the veteran's right 
leg or his right knee.  It is noted, though, that the veteran 
ambulates with a limp and that his walking is limited.

Additional evidence also includes the veteran's March 2007 
Board testimony in which he denied that any doctors had told 
him recently that his right foot disability was either partly 
or totally responsible for his knee disorder (Transcript, p. 
7).  However, the veteran testified that he still felt that 
his knee disorder was made worse by his service-connected 
deformity of the second toe of his right foot (Transcript, p. 
8).  He also testified that his therapist told him the leg 
and knee have to take weight or pressure off the foot and 
that all were related in some way (Transcript, p. 9).

The additionally received medical evidence is "new" in the 
sense that it was not previously before agency decision 
makers.  However, none of this evidence is "material" for 
purposes of reopening the claim for service connection for 
any right leg disability, to include the right knee, as 
secondary to service-connected deformity of the second toe on 
the right foot.  The VA records that pertain only to 
unrelated conditions clearly are not relevant to the matter 
under consideration.  As regards the records that are 
pertinent to the right leg or knee, these records include no 
comment or opinion that addresses the etiology of the 
veteran's current right leg and right knee disorder, except 
the suggestion that such problems could have been caused by 
the September 2004 work-related mishap.  As none of the 
medical evidence received is pertinent to the central 
question underlying the claim for secondary service 
connection-whether there exists a medical relationship 
between the condition of the veteran's right leg and knee and 
the veteran's service-connected deformity of the second toe 
of the right foot-none of this evidence raises a reasonable 
possibility of substantiating the claim for service 
connection.  

The only additional evidence associated with the claims file 
consists of various statements submitted by the veteran or on 
his behalf (by his representative).  However, even if new, 
such lay assertions provide no basis for reopening the claim.  
As indicated above, this claim turns on the medical matter of 
relationship, or nexus, between the claimed disability and 
service.   As the veteran and his representative are 
laypersons without the appropriate medical training or 
expertise, neither is competent, on the basis of assertions, 
alone, to provide probative (i.e., persuasive) evidence on a 
medical matter, to include the etiology of a specific 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, where, as here, the claim turns on a medical 
matter, unsupported lay statements, even if new, cannot serve 
as a predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993). 

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for  right leg disability, to include the right 
knee, as secondary to service-connected deformity of the 
second toe on the right foot, has not been received.  As 
such, the requirements for reopening the claim are not met, 
and the June 1991 denial of the claim  remains final.  As the 
veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen his finally disallowed 
claim, the benefit-of-the-doubt doctrine is not applicable.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for right 
leg disability, to include the right knee, as secondary to 
service-connected deformity of the second toe on the right 
foot, is denied.


REMAND

The Board's review of the record reveals that further action 
on remaining claims on appeal is warranted.  

Initially, the Board notes that in adjudicating the veteran's 
petition to reopen, the claim for secondary service 
connection, the RO also considered the matter of service 
connection for right leg disability, to include the knee, on 
a direct basis.  However, as the record reveals that  there 
has been no prior adjudication of the claim for service 
connection  for right leg disability, to include the right 
knee, as directly related to service, the legal authority 
governing finality and reopened claims is not applicable; 
hence, this matter must be remanded to the RO for de novo 
adjudication, in the first instance.  See Bernard v. Brown, 4 
Vet. App. 384, 484 (1993). 

Further, as regards the claim for higher rating  the Board 
notes that  the report of VA examination conducted in August 
2005 does not provide findings related to the right foot and 
its second toe consistent with criteria for rating that 
condition.  See 38 C.F.R. § 4.72; Diagnostic Codes 5283 and 
5284.  As noted in an earlier June 1984 Board decision which 
granted a higher rating, the veteran's toe disability is 
rated as a foot impairment.  VA has rated the veteran's 
disability in the past under either Diagnostic Code 5283 or 
Diagnostic Code 5284.  Hence, the medical evidence currently 
of record does not include sufficient medical findings to 
resolve the claim for a higher rating.  See 38 U.S.C.A. 
§ 5103A.  Moreover, there are indications in the record, to 
include the appellant's Board hearing testimony, that the 
service-connected foot disability has worsened since that 
examination.  

Hence, the RO should arrange for the veteran to undergo 
contemporaneous podiatry or orthopedic examination, by a 
physician, at an appropriate VA medical facility.  The 
veteran is hereby advised that failure to report to the 
scheduled examination shall result in denial of his claim for 
a higher rating.  See 38 C.F.R. § 3.655(b).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility at which the examination is to take 
place.  

Prior to arranging for the veteran to undergo examination, 
the RO should obtain all outstanding VA records.  The claims 
file currently contains medical records from the Philadelphia 
VAMC from June 1979 to October 2005.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain from the Philadelphia 
VAMC all outstanding records of treatment since October 2005, 
following the requirements of current 38 C.F.R. § 3.159 as 
regards obtaining records from Federal facilities.  

The RO also should give the veteran another opportunity to 
present information and/or evidence pertinent to the  claim 
for higher rating and/or the claim for service connection, on 
a direct basis. The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2006) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
invite the appellant to submit all pertinent evidence in his 
possession, and ensure that its notice to the appellant meets 
the requirements of Dingess/Hartman-particularly as regards 
disability ratings and effective dates-as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO also should undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal. 

Accordingly, these  matters are hereby REMANDED to the RO, 
via the AMC, for the following action:

1.  The RO should obtain from the 
Philadelphia VAMC all records of medical 
evaluation and/or treatment of the veteran 
from October 2005 to the present.  In 
requesting these records, the RO must 
follow the procedures of current 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, signed 
authorization, to enable it to obtain any 
additional evidence pertaining to either 
or both claims remaining on appeal.  

The RO also should invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its notice meets the 
requirements of Dingess/Hartman (cited to 
above)-particularly as regards disability 
ratings and effective dates.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

3.  If the veteran responds, the RO should 
assist the veteran in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2006).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received have been associated with the 
claims file, the RO should arrange for the 
veteran to undergo VA podiatry or 
orthopedic examination of hid right foot, 
by a physician, at an appropriate medical 
facility..  The entire claims file must be 
made available to the physician designated 
to examine the veteran, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all findings made 
available to the examining physician prior 
to the completion of his or her report) 
and all clinical findings should be 
reported in detail.

The physician should describe the 
manifestations of the veteran's service-
connected deformity of the second toe on 
the right foot in accordance with 
pertinent rating criteria for evaluation 
of the condition.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for service 
connection for  right leg disability, to 
include the right knee, on a direct basis, 
as well as the claim for a higher rating 
for service-connected deformity of the 
second toe on the right foot.  If the 
veteran fails, without good cause, to 
report for the scheduled examination, the 
RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate, in 
adjudicating the claim for higher rating.  
Otherwise, the RO should adjudicate the 
claim in light of all pertinent evidence 
and legal authority.  

8.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


